Citation Nr: 1712963	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  05-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an increased disability rating in excess of 30 percent for left hammertoes.

4.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, and from a July 2006 rating decision issued by the VA Regional Office (RO) in Boston, Massachusetts.

In the January 2004 rating decision, the ROIC, in relevant part, denied entitlement to service connection for a low back sprain; and denied entitlement to increased disability ratings for left and right foot hammertoes (then rated as 10 percent disabling).  In the July 2006 rating decision, the RO granted service connection for DM II, and assigned a 20 percent rating, effective February 28, 2006.  The Atlanta, Georgia RO currently has jurisdiction over this appeal.

The Veteran testified at a hearing before the undersigned in December 2007.  A transcript of the hearing has been associated with the claims file.

In a November 2010 decision, the Board granted service connection for a bilateral leg disability, namely peripheral neuropathy; and remanded the remaining issues for further evidentiary development.

In August 2011, the Board, in relevant part, denied entitlement to service connection for a low back disability; granted an increased disability rating for left foot hammertoes to 30 percent and for right foot hammertoes to 20 percent; and remanded the issue of entitlement to a higher disability rating for DM II for further development.

The Veteran appealed the August 2011 Board decision, to the extent that it denied entitlement to service connection for a low back disability and to a disability rating higher than 30 percent for left foot hammertoes, to the United States Court of Appeals for Veterans' Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMR), which was granted by the Court in March 2012.  The Court Order vacated the August 2011 Board decision regarding the left foot hammertoes and low back issues; and remanded them to the Board for adjudication consistent with the JMR.  

In October 2012, the Board found the issue of entitlement to a TDIU was raised by the record, and remanded all claims currently on appeal for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's appeal was again before the Board in April 2015, at which time the Board remanded the claims for efforts to obtain outstanding service treatment records, VA records from several VA Medical Centers, and private treatment records.  The Board also sought an addendum opinion from the May 2014 VA examiner who conducted the Veteran's low back examination.  

The Board notes several arguments presented by the Veteran's representative regarding compliance with the Board's April 2015 remand directives.  Specifically, with regard to the Veteran's claim for service connection for a low back condition, the Veteran's representative has argued that a new VA examination is necessary as the examiner's discussion as to the Veteran's contention that he was medevacked during service at least in part due to low back sprain is insufficient as the examiner appeared to be making a determination as to the credibility of the Veterans in his statements.

The examiner was asked, inter alia, to address the Veteran's contention that he was medically evacuated during service, at least in part, due to low back sprain.  The examiner was also directed to provide a reason if he or she rejected the Veteran's reports.  As the examiner considered the Veteran's reports and explained how they were inconsistent with the evidence of record, the Board finds this examination report is adequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)

With regard to the Veteran's contentions that VA continues to lack information regarding whether he would be equally well served by amputation with a prosthetic in place of whether there is actual loss of use of the foot, the Board agrees and thus, the issues of entitlement to a rating in excess of 30 percent for left hammertoes and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's stenosis of the back is a congenital defect not subject to compensation within the meaning, and no additional disability due to disease or injury was superimposed upon his defect during service.

2.  The Veteran's acquired low back disability is not the result of any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

3.  The Veteran's diabetes mellitus type II does not require any physician-prescribed regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2003 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

Concerning the Veteran's increased rating for diabetes mellitus claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of his claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and other pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, and private medical records.  The Veteran was afforded VA examinations. Therefore, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.

As noted above, the Veteran's representative has asserted that the October 2015 VA examination report is insufficient; however, as the examiner was providing reasoning for the conclusions reached after considering the Veteran's lay statements, the Board finds that this examination report is indeed sufficient.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

Also, the notice provided to the Veteran at the Board hearing was adequate.  The Veteran has not alleged there was any deficiency in the hearing notice provided.  38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication that there is any pertinent, outstanding evidence related to the Veteran's claims.  Thus, any deficiency in the December 2007 hearing notice was non-prejudicial.

The VA's duty to assist in development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.   Service Connection

The Veteran contends that his current back disability is related to an in-service back sprain. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The provisions of 38 C.F.R. § 3.303(c) provide that compensation may not be paid for congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The presumption of soundness applies to congenital diseases, but not defects; because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  Quirin v. Shinseki, 22 Vet. App. 390.  A congenital defect is incapable of change, while it is possible for a congenital disease to be aggravated.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Analysis

Service treatment records show that in October 1972, the Veteran was referred from orthopedic surgery to psychiatry after reporting that he had fallen down a stairwell, but had not been injured; and that he had fallen from a rack four feet high, but was "okay."  He complained of pain on the right side of the sternum, down the left arm.  The psychiatrist's impression was "hysterical conversion reaction."  There is no other evidence in the service treatment records of a low back injury or disability and there was no low back disability noted at the time of the Veteran's discharge.

Service treatment records from May 1973 document that the Veteran was medically evacuated because of a "multiplicity of foot problems".  The medevac summary includes the report of a physical examination of the Veteran's feet, inquiry into his family history, and as to the onset of the Veteran's feet problems.  The summary concludes that "he therefore [was] med-evacuated to CONUS for further treatment of nail fungal infection and then to appear before a medical board for separation."  His diagnoses were: (1) hammer toe deformity of the lesser digits, bilateral; (2) pes planus, bilateral, with pronation; and (3) onychomycosis, both feet (great toes).  The summary does not mention any back complaints.  

The medical evidence of record does not show that the Veteran sought treatment for a back condition until many years after service and the Veteran has not reported such treatment.

On VA examination in October 2003, the Veteran indicated that he had pain in his feet during active duty, which had expanded at the time of the examination to include pain in his leg and lower back as well.  On his June 2005 VA Form 9, he reported that his low back problems were a direct result of his bilateral foot disability. 

On VA examination in May 2009, the Veteran reported that he did not begin to experience low back symptoms, such as back stiffness, until approximately 2001, more than twenty years after his discharge from active duty.  A CT scan of the lumbar spine showed "acquired and congenital stenosis which was notable at L3-4 and L4-5."  Also, VA treatment records from May 2009 indicate that "more recently, [the Veteran] has developed low back stiffness and pain."

At his December 2007 Board hearing, the Veteran testified that he has had a continuity of back symptomatology since an injury in service and has reported a similar history on other occasions in recent years.  In this regard, the Veteran told the January 2011 VA examiner that his back bothered him ever since he slipped going down stairs in service.  He reported that he was confined to his quarters for three days after and then gradually went back to work.  He stated that on separation, the examiners did not pay attention to his back and that over the years he continued to have back problems but had so many other problems that neither he nor anybody else paid attention to his back.  He stated that in the 7 years prior, his back problems began to get worse, and that is approximately when he stopped working.  

The diagnosis was atypical low back pain with restricted motion, but normal X-rays.  The examiner stated that:

The patient states that when he was on board ship on duty, he did fall down some steps and struck his back.  There is no evidence that over the ensuing 30 years, he had significant treatment or was complaining specifically of his back.  It is only for the last 7 years that attention has been paid to the back.  In any event, his current symptoms are atypical, and these symptoms and his x-ray findings are not suggestive of any direct injury to the back.  Hence, at this time, I am unable to connect his current back condition to his service injury.  If it can be shown that over the years, he had continued back pain and continued treatment, connecting his service injury to his current low back state, then I reserve the right to change my opinion.

The Veteran was afforded another VA examination in May 2014 for his back.  He stated that he had experienced lower back pain since age 18 (which would have been during active service).  He reported falling a few times but being able to handle it because he was young.  On examination, he reported symptoms of constant pain, stiffness, pain with bending and sitting, worse pain with walking, and occasional severe spasms that required him to go to the hospital.  The examiner noted that "it is of interest to note that he has had multiple evaluations.  

The evaluation of 1998 does not mention low back pain, whereas that in September 2003 does mention low back pain."  The examiner opined that it was less likely than not that the Veteran's back condition, degenerative arthritis of the lumbar spine with central canal stenosis, is related to his active duty.  As rationale, the examiner noted that a VA examination in May 2009 noted an onset of low back pain around 2000, an orthopedic examination from December 2010 noted degenerative disease compatible with age, and there was no evidence of chronic back pain or evidence of treatment for low back from 1972 to 2000.

As to secondary service connection, the examiner found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner stated that hammertoes can cause chronic pain but pain in and of itself does not cause functional loss.  The Veteran's back condition, degenerative arthritis of the lumbar spine with central stenosis is an age related wear and tear and can be further accelerated by lifestyle such as smoking and obesity.  

The Veteran also has a neurological condition, polyneuropathy due to alcohol.  The preponderance of the medical literature fails to associate hammertoe with worsening bony pathology, degenerative disc disease of the lumbar spine.  The examiner stated that she reviewed the conflicting medical evidence and in reference to secondary service connection based on hammertoes deformity and degenerative disc disease with central canal stenosis, it is important to understand the pathological cause of the Veteran's back condition. 

The examiner reported that medical literature affirmed that osteoarthritis, bone spurs, accidents and injures might dislocate the spine and the spinal canal and lead to wear and tear.  Based on the timing of the diagnosis in 2009, the culprit for the veteran was mainly age related changes.  After reviewing the 2003 and 2009 VA examination reports, the examiner concluded that it was less likely than not that the Veteran's service-connected hammertoes aggravated his back condition because there was no literature to link feet deformity with his current back condition.

An addendum opinion was obtained in October 2015.  After reviewing the Veteran's entire file, the examiner opined that the Veteran's back condition was less likely than not incurred in, or caused by, the claimed in-service injury.  The examiner noted that the Veteran's enlistment examination did not reference any back issues, he was treated for falling down a ladder in October 1972, and the medevac summary from May 1973 indicated that he had multiple foot problems.  Physical examination during that time was normal with the exception of bilateral pes planus with pronation, bilateral hallux valgus with exostosis, and a bilateral toe deformity of the lesser digits.  The examiner stated that there is no evidence of a chronic back condition in active duty.  After considering the Veteran's lay statements, the examiner stated that:

Yes, Veteran was medically evacuated for treatment of a foot condition; however, his recollection is inconsistent with written statement on file.  I reviewed the entire medevac summary which documented reasons for sorting treatment as well as medical board separation.  Secondly, as previously stated, records indicated onset of [a] chronic back condition many years after separation.

With regard to secondary service connection, the examiner opined that the Veteran's back condition was less likely than not proximately due to or the result of the Veteran's service connected conditions.  As rationale, the examiner noted the Veteran's service-connected disabilities and stated that his service treatment records are absent of chronic back pain and his May 1998 examination noted symmetrical weight bearing and shoe wear pattern was symmetrical with no leg length discrepancy.  

The examiner concluded that it was her opinion that the Veteran's low back condition was a distinctively separate condition.  She stated that there is no medical literature to support symmetrically congenital deformity existing from birth (hammertoes) can cause lower back congenital stenosis.  A CT scan in 2009 noted acquired and congenital stenosis and the congenital stenosis likely lead to acquired stenosis.  She also opined that the Veteran's condition was not aggravated by his service-connected conditions.  As rationale, the examiner stated that there is no evidence of back aggravation because a CT scan in 2009 documented congenital and acquired which is due to birth defect and wear and tear-age related.  

In support of her conclusion, the examiner stated that in reference to the September 2009 VA examination; it appeared that the opinion was solely based on subjective reports because the Veteran's physical examination which documented no evidence of abnormal weight bearing and showed a normal gait, contradicted his theory.  Additionally, his May 2009 VA examination occurred after a significant occupational injury.  

During the examination, the Veteran stated that his low back problem was related to his orthopedic condition of which the Veteran had multiple injuries after January 2004.  The examiner further noted that in 2010, a different provider also agreed that his chronic low back pain started years after active duty.  Essentially the examiner concluded that there can be no aggravation by the Veteran's service-connected foot disability because the type of back disability he has is caused by age and wear and tear and there is no medical literature that shows that hammertoes can aggravate the acquired back condition the Veteran currently has.

Analysis

The Board notes that the Veteran currently has two distinct back disabilities.  On VA examination in May 2009, a CT scan of the lumbar spine showed "acquired and congenital stenosis which was notable at L3-4 and L4-5."

The October 2015 VA examiner found that the stenosis was as result of a birth defect.  As noted above, the presumption of soundness does not apply to congenital defects and 38 C.F.R. § 3.303(c) excludes congenital defects from service connection.  Therefore, the Veteran is not entitled to service connection for his congenital stenosis defect in its own right.  

Service connection may only be granted for an additional disability due to disease or injury superimposed during military service.  However, the evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in additional disability.  While the Veteran was treated for falling down a ladder in October 1972, and he has more recently contended that the fall involved an injury to the back; physical examination at the time of the fall was normal.  The Veteran was medically evacuated from service for a foot condition, his service treatment records show no other evidence of a low back injury or disability, there was no low back disability noted at the time of the Veteran's service discharge, and he was not shown to have experienced the onset of chronic back issues until many years after service separation.  Additionally, the May 2014 and October 2015 VA examiner found that there was no superimposed injury in service, the Board finds that service-connection for the Veteran's congenital defect is not warranted.

As noted above, all the probative medical opinion evidence of record is against the Veteran's claim.  The January 2011 VA examiner found that the Veteran's low back symptoms were atypical and his X-ray findings are not suggestive of any direct injury to the back and therefore, the examiner was unable to connect the Veteran's low back condition to his claimed service injury.  Additionally, the May 2014 and October 2015 VA examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner additionally found that his low back condition was not caused or aggravated by his service-connected leg or foot disabilities.  

The examiner provided this opinion after addressing the September 2003 and May 2009 VA examination reports which diagnosed low back conditions secondary to the Veteran's foot disabilities.  She addressed the Veteran's lay reports that he was medically evacuated at least in part because of his back and his contentions that his altered gait due to foot disability caused or aggravated his back condition.  After considering all of the evidence, the examiner stated that the Veteran's congenital back defect, which cannot be service-connected, is the cause of the Veteran's current back disability as this type of disability is from wear and tear and is age related.  

The Board finds these opinions highly probative as they are based on a review of the Veteran's claims file, consider the Veteran's contentions, and provide clear conclusions supported by adequate rationale.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  

There are no medical opinions of record supporting the Veteran's claim for entitlement to service connection for a low back disorder on a direct or secondary basis. 

The Veteran is competent to report back pain beginning in service; but his reports have not been consistent and are contrary to the contemporaneous clinical evidence showing that evaluations revealed no reported back impairment.  His reports of in-service back injury and ongoing back symptoms since those injuries are not deemed credible.

Further, the Veteran's back condition involves a congenital defect and an acquired disability.  While the Veteran is competent to report pain and falling in service, he is not competent to attribute his current disability to an acquired back disability as opposed to the congenital defect.  As shown by the January 201 VA examination, a CT scan was needed to determine the type of back disability the Veteran had and whether that disability was suggestive of any direct injury to the back.  

The probative value of the Veteran's statements is outweighed by the competent medical evidence of record, which is against a finding that an acquired back disability was superimposed on the congenital defect as a result of events in service.  

With regard to the Veteran's contentions that he has had chronic back symptoms since service but were never really addressed and that he was medevacked at least in part due to his back, the Board does not find such reports to be credible.  The Board has thoroughly reviewed the Veteran's May 1973 medevac summary and there is no indication of a back condition.  Additionally, there is no evidence of a chronic back condition until many years after service.  Indeed, on VA examination in May 2009, the Veteran himself reported that he did not begin to experience low back symptoms, such as back stiffness, until approximately 2001, more than twenty years after his discharge from active duty.  Further, on his July 2003 informal claim, the Veteran stated that it was his toes and feet that was impacting his back.

Therefore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a low back disability is denied. 

III.   Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

Diabetes Mellitus

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

The Veteran was granted a 20 percent rating, effective February 28, 2006.  To warrant the next highest rating of 40 percent, the Veteran's diabetes must require treatment by insulin, restricted diet, and regulation of activities. 

The Veteran was afforded a VA examination for his diabetes in March 2006.  The examiner noted that he was treated with insulin injection and his diabetes "[did] not cause any restriction of activities." 

Private treatment records from April 2006 indicate that the Veteran was on medication and a restricted diet because of his uncomplicated diabetes.

At his December 2007 Board hearing, the Veteran's representative asserted that the Veteran's diabetes was a source of a lot of problems and that the Veteran had physical and dietary limitations to the point that he more than reached and surpassed the regulation for the increase to 40 percent.  See December 2007 Board Hearing Transcript, pg.3.  The Veteran testified that he was not instructed by doctors to restrict his activities "because [he] couldn't do anything much anyhow, just the diabetes made it worse".  Id. at 14. 

The Veteran was again afforded a VA examination for diabetes mellitus in March 2009.  The examiner noted that the Veteran was on a low fat, low carbohydrate diet, and avoided white foods like pasta and potatoes.  He had been taken off of his Lantus (basal) insulin and was only using novolg premeal by sliding scale.  The examiner noted that his diabetes was "doing well" which resulted in him having to see his primary care physician less frequently.  The Veteran had episodes of ketoacidosis or hypoglycemic that required hospitalization less than once per year.  The Veteran was instructed to follow a restricted diet and his ability to perform strenuous activities was restricted because of foot pain inhibiting his ability to dance or walk for long distance.  

VA treatment records from October 2009 indicate that the Veteran had a history of diabetes and was on insulin but was able to take himself off.  He monitored his fingersticks, which had been normal without insulin "for some time."

VA treatment records from October 2012 document that the Veteran's diabetes was controlled and asymptomatic.

VA treatment records from September 2013 indicate that the Veteran reported that his blood sugar ranged from 490 to 560.  He stated that he was thirsty and could not get enough to drink.  He reported taking medication and not missing a dose.

The Veteran was afforded another VA examination in May 2014.  The examiner stated that the Veteran's condition was managed by restricted diet and required insulin.  Regulation of activity was not required.  On examination, the Veteran stated that he "does not exercise due to foot and other muskoskeletal pain and aches" and he "tried water aerobics . . . but quit due to pain and discomfort."  He indicated that from March 2004 to February 2011, he did not have any hospitalizations for his diabetes.  The examiner concluded that the Veteran's "restriction appeared to be related to muskoskeletal complaints, feet, ankle, back" and it was less likely than not that his diabetes required restriction of activities.  The examiner additionally opined that the Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the 12 months prior.  

Analysis

The evidence demonstrates that throughout the appeal period, the Veteran's diabetes has been treated with insulin and restricted diet and has not required regulation of activities.  

The Board acknowledges the March 2009 VA examiner's findings that the Veteran's ability to perform strenuous activities was restricted because of foot pain inhibiting his ability to dance or walk for long distance; and that the Veteran had episodes of ketoacidosis or hypoglycemia.  However, the examiner additionally stated that the episodes occurred less than once per year and while foot pain inhibited his ability to dance or walk, there is no indication that he was prescribed or advised to avoid strenuous occupational and recreational activities.  

Indeed, the Veteran himself has stated that he was never instructed by a doctor to restrict activities because of diabetes.  Additionally, the May 2014 VA examiner concluded that the Veteran's "restriction appeared to be related to muskoskeletal complaints, feet, ankle, back" and it was less likely than not that his diabetes required restriction of activities.  The Board finds these opinions highly probative as they were based on an interview with the Veteran, a complete review of the Veteran's file, and the examiner provided a clear conclusion with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for diabetes mellitus must be denied.

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The scheduler criteria adequately describe the Veteran's symptoms of diabetes mellitus.  These symptoms include insulin injections daily, regulation of diet, and hypoglycemic or ketoacidosis reactions requiring hospitalization less than once a year.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

The Veteran, through his representative, contends that VA continues to lack information regarding whether he would be equally well served by amputation with a prosthetic in place of whether there is actual loss of use of the foot.  As it would appear the Veteran is asserting a worsening of symptomatology, remand for a new examination is necessary.

Additionally, as the Veteran has consistently asserted that his foot conditions impacted his ability to work.  For example, VA treatment records from February 2011 show that the Veteran stated that he was not employed because he began to have difficulty "getting to meetings, walking around, or sitting for long periods" secondary to pain.  The examiner noted that the Veteran was unable to perform housework or yardwork and is limited in his ability to groom as a result of being unable to stand for prolonged periods of time.  Thus, the issue of TDIU is inextricably intertwined with the Veteran's claim for an increased rating for left foot hammertoes.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran a new VA examination to assess the severity of his service-connected left foot hammertoes.

After reviewing the Veteran's file, the examiner should provide an opinion as to whether the service-connected left foot disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place or whether there is actual loss of use of the foot.

The examiner should provide reasons for these opinions.

The examiner must provide a complete rationale for any opinions rendered. 

2.   If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and return this appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


